UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1044



JOHN KOJO SHOETAN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-218-794)


Submitted:   December 15, 2006            Decided:   January 9, 2007


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition granted and remanded by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Eric W.
Marsteller, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John   Kojo   Shoetan,    a    native   and    citizen      of   Ghana,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order affirming the immigration judge’s decision that he was

without jurisdiction to consider the application for adjustment of

status.     We grant the petition for review and remand the case to

the Board for further consideration in light of 71 Federal Register

27,585 (May 12, 2006).        We dispense with oral argument because the

facts   and    legal   contentions     are     adequately     presented        in   the

materials     before    the   court    and     argument     would   not    aid      the

decisional process.

                                               PETITION GRANTED AND REMANDED




                                       - 2 -